PER CURIAM.
These appeals were filed by Irving Fine-berg from a judgment of dissolution of his marriage to the appellee Sandra Fineberg (No. 76-2268) and from subsequent orders requiring payments by the appellant of certain attorney fees and costs (No. 77-326) and determining the rights of the parties in certain personal property (No. 77-675). On the appeal from the judgment it is contended by the appellant that the trial court erred in granting dissolution of the marriage, and that the awards of alimony and orders relating to fees and division of personal property represented abuse of discretion. On consideration of the record, briefs and argument, we hold no reversible error has been shown.
Affirmed.